DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 09 June 2021. Claims 1-20 are pending. 
Priority
The claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. A certified copy of the foreign priority application has been received. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, 11-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,970,566 B2 (Gu). 

As to claim 1, Gu discloses a lane line determination method, comprising: 

	screening pixels forming the line, and determining pixels forming a lane line (col 13 ln 44-52 - "After a superpixel feature reference point is determined, it is possible to find out whether there are similar features in the candidate range of the superpixel feature reference point. In the present disclosure, a row scanning method may be used to find out whether similar features are present. As shown in the right half of FIG. 3c, the black part represents a superpixel feature reference point, while the gray part represents a search range of the superpixel feature reference point which is found for a similar feature"); and 
	fitting the pixels forming the lane line to obtain the lane line (col 15 ln 44-49 - "After the length value is compared with the set threshold, a quadratic curve fitting (i.e., quadratic equation fitting) may be performed for each candidate lane line whose length value is greater than the set threshold, so as to form a curve expression of the target lane line, thereby obtaining the target lane line").

As to claim 2, Gu discloses the method according to claim 1, and further discloses wherein determining the line in the received road image comprises: 
	determining an edge in the road image (col 5 ln 61-64); 

	determining overlap portions between each of the at least one line segment with the edge, and determining the line according to the overlap portion (col 6 ln 26-30 - "Then, A, B, I, J and K are combined, C, D, E and F are combined, and G and H are combined, resulting in a superpixel corresponding to A, B, I, J and K, a superpixel corresponding to C, D, E and F, and a superpixel corresponding to G and H").

As to claim 3, Gu discloses the method according to claim 2, and further discloses wherein determining the line in the received road image further comprises: 
	determining a curvilinear equation of each of the overlap portions (col 15 ln 44-49); 
	normalizing parameters in the curvilinear equation of each of the overlap portions (col 14 ln 44-56 - "As shown in FIG. 3d, top, middle, and bottom are pixel points at which the superpixel is at the top, the middle, and the bottom, respectively. The gradient direction of the top point refers to a direction of a connecting line from a pixel point at a middle position in a next row of the top point to the top point in the superpixel; the gradient direction of the middle point refers to a direction of a connecting line from a pixel point at a middle position in a next row of the middle point to the middle point in the superpixel; and the gradient direction of the 
	clustering lines corresponding to the normalized curvilinear equation to obtain a clustering result, and determining the line in the road image according to the clustering result (col 14 ln 2-4 - "superpixels belonging to the same lane line may be clustered by a clustering method so that a plurality of candidate lane lines may be formed").

As to claim 4, Gu discloses the method according to claim 2, and further discloses wherein determining the overlap portions of each of the at least one line segment with the edge comprises: 
	thickening each of the at least one line segment (col 13 ln 44-48 - "After a superpixel feature reference point is determined, it is possible to find out whether there are similar features in the candidate range of the superpixel feature reference point. In the present disclosure, a row scanning method may be used to find out whether similar features are present"); and 
	performing a logical AND operation on pixels corresponding to the thickened line segment and pixels corresponding to the edge, to determine the overlap portions (col 13 ln 57-61 - "When similar features are found in the candidate range of the superpixel feature reference point, the found similar features are combined into the superpixel feature reference point to generate a superpixel corresponding to the superpixel feature reference point").


	determining a principal axis according to a direction of the line (Fig 3b, col 12 ln 64-col 13 ln 2 - "During the row scanning, the first lane line pixel feature point and the second lane line pixel feature point form a pair of lane line feature edge points only when the distance between two lane line pixel feature points is between the first threshold and the second threshold. The pixels between the two points belong to the lane line features"); 
	determining a projection axis perpendicular to the principal axis (Fig 3b, col 12 ln 64-col 13 ln 2); 
	projecting the pixels forming the line onto the projection axis (Fig 3b, col 12 ln 64-col 13 ln 2); and 
	determining the pixels forming the lane line according to a projection result on the projection axis (col 13 ln 2-6 - "the matchable left and right feature points (i.e., the distance between the left and right feature points meet the lane line width requirement) are copied and saved into a new image to obtain the final lane line feature map").

As to claim 8, Gu discloses the method according to claim 1, and further discloses a lane line positioning accuracy evaluation method, comprising: 
	acquiring a detection value of the lane line to be evaluated (col 9 ln 61-64 - "performing a binarization process for each of the first edge image and the second edge image to obtain a first binarized edge image and a second binarized edge image", col 11 ln 61-65 - "saving the first lane line pixel feature point and the second lane line pixel feature point into a new image to 
	acquiring a true value of the lane line, wherein the true value is obtained by the method according to claim 1 (col 15 ln 44-49); and 
	evaluating a detection value of the lane line to be evaluated according to an error between the detection value of the lane line and the true value of the lane line (col 6 ln 51-53 - "a difference between two adjacent frames of image data in the image to be detected is relatively small").

As to claim 9, Gu discloses the method according to claim 8, and further discloses wherein determining the error between the detection value of the lane line and the true value of the lane line comprises: 
	calculating a lateral difference between the detection value of the lane line and true value of the lane line, and/or calculating a heading angle difference between the detection value of the lane line and the true value of the lane line (col 6 ln 51-53); and 
	taking the lateral difference and/or the heading angle difference as the error between the detection value of the lane line and the true value of the lane line (col 6 ln 51-53).

As to claim 11, Gu discloses a lane line determination apparatus, comprising: 
	at least one processor (Fig 4, col 16 ln 5-7 - "a lane line detection apparatus according to an exemplary embodiment of the disclosure"); and 

	the instructions are executed by the at least one processor to enable the at least one processor to: 
	determine a line in a received road image (col 5 ln 61-64, col 12 ln 64-col 13 ln 1); 
	screen pixels forming the line and determine pixels forming a lane line (col 13 ln 44-52); and 
	fit the pixels forming the lane line to obtain the lane line (col 15 ln 44-49).

As to claim 12, Gu discloses the apparatus according to claim 11, and further discloses wherein the instructions are executed by the at least one processor to enable the at least one processor to: 
	determine an edge in the road image (col 5 ln 61-64); 
	determine at least one line segment according to the edge (col 6 ln 20-26); and 
	determine overlap portions of each of the at least one line segment with the edge, and determine the line according to the overlap portions (col 6 ln 26-30).

As to claim 13, Gu discloses the apparatus according to claim 12, and further discloses wherein the instructions are executed by the at least one processor to enable the at least one processor further to: 
	determine a curvilinear equation of each of the overlap portions (col 15 ln 44-49); 

	cluster lines corresponding to the normalized curvilinear equation to obtain a clustering result, and determine the line in the road image according to the clustering result (col 14 ln 2-4).

As to claim 14, Gu discloses the apparatus according to claim 12, and further discloses wherein the instructions are executed by the at least one processor to enable the at least one processor further to: 
	thicken each of the at least one line segment (col 13 ln 44-48); and 
	perform a logical AND operation on pixels corresponding to the thickened line segment and pixels corresponding to the edge, to determine the overlap portions (col 13 ln 57-61).

As to claim 15, Gu discloses the apparatus according to claim 11, and further discloses wherein the instructions are executed by the at least one processor to enable the at least one processor further to: 
	determine a principal axis according to a direction of the line (Fig 3b, col 12 ln 64-col 13 ln 2); 
	determine a projection axis perpendicular to the principal axis (Fig 3b, col 12 ln 64-col 13 ln 2); 
	project the pixels forming the line onto the projection axis (Fig 3b, col 12 ln 64-col 13 ln 2); and 


As to claim 17, Gu discloses the apparatus according to claim 11, and further discloses a lane line positioning accuracy evaluation apparatus, comprising: 
	at least one processor (Fig 4, col 16 ln 5-7); and 
	a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor (Fig 4, col 16 ln 5-7), 
	the instructions are executed by the at least one processor to enable the at least one processor to: 
	acquire a detection value of a lane line to be evaluated (col 9 ln 61-64, col 11 ln 61-65); 
	acquire a true value of the lane line obtained by the apparatus according to claim 11 (col 15 ln 44-49); and 
	evaluate the detection value of the lane line to be evaluated according to an error between the detection value of the lane line and the true value of the lane line (col 6 ln 51-53).

As to claim 18, Gu discloses the apparatus according to claim 17, and further discloses wherein the instructions are executed by the at least one processor to enable the at least one processor further to: 
	calculate a lateral difference between the detection value of the lane line and the true value of the lane line, and/or calculate a heading angle difference between the detection value of the lane line and the true value of the lane line (col 6 ln 51-53); and 


As to claim 19, Gu discloses the method according to claim 1, and further discloses a non-transitory computer readable storage medium for storing computer instructions, wherein the computer instructions, when executed by a computer, cause the computer to perform the method according to claim 1 (Fig 4, col 16 ln 5-7).

As to claim 20, Gu discloses the method according to claim 8, and further discloses a non-transitory computer readable storage medium for storing computer instructions, wherein the computer instructions, when executed by a computer, cause the computer to perform the method according to claim 8 (Fig 4, col 16 ln 5-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of US 2019/0241180 A1 (Zhu). 

As to claim 6, Gu discloses the method according to claim 1. 

	wherein the road image is an image labeled with a time stamp and acquired by image acquisition devices (Fig 4, para [0048] - "cameras 401-404 mounted on four corners of the vehicle 400", para [0049] - "images 315 may be stored as a part of or being associated with driving statistics 313 captured and recorded (e.g., with time stamps, associated locations) during the autonomous driving of the vehicle"); 
	wherein four image acquisition devices are disposed on left and right sides of a target vehicle, respectively, and orientations of the image acquisition devices are perpendicular to a travelling direction of the target vehicle (para [0048] - "The mounting locations of cameras on the vehicle are determined to measure the distance between the closest spots of the vehicle and the edges 405-406 of lane 410"); 
	wherein fitting the pixels forming the lane line to obtain the lane line comprises: 
	receptively fitting pixels in the road images collected by the image acquisition devices disposed on the left and right sides of the target vehicle according to the time stamp to obtain the lane line (para [0045] - "The cameras may be utilized to capture images regarding the edges of the lanes. Based on the captured images, distances between the vehicle and the edges of the lane or road may be determined using an image recognition process").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Gu and Zhu, because each reference relates to methods of analyzing lane information obtained using image sensors mounted on a vehicle. The combination would yield predictable results according to the teachings of Zhu, by arranging multiple image sensors to obtain the lane information. 

As to claim 7, the combination of Gu and Zhu teaches the method according to claim 6. See claim 6 for a statement of an obviousness rationale. 
	Zhu further teaches wherein receptively fitting the pixels in the road images collected by the image collection devices disposed on the left and right sides of the target vehicle respectively comprises: 
	fitting the pixels in the road images collected by the image collection devices disposed on the left and right sides of the target vehicle according to a minimum slope error, so that slope errors of lane lines on the left and right sides of the target vehicle after the fitting are within an allowable range (para [0052] - "direction angle calculator 322 is configured to calculate an angle (.theta.) between a heading direction of the vehicle and a direction of lane 410. [...] For example, the angle .theta. may be determined based on a ratio of |L1-L3|/VL or |L2-L4|/VL").

As to claim 10, Gu discloses the method according to claim 8. 
	Zhu teaches the limitations not expressly further disclosed by Gu, namely: 
	wherein the detection value of the lane line to be evaluated is obtained according to a high-precision map positioning algorithm (para [0049] - "The precise location of the vehicle can include the absolute location determined based on the GPS and IMU information and the relative position within the lane determined based on the images captured by the cameras mounted various strategy mounting spots of the vehicle").


As to claim 16, Gu discloses the apparatus according to claim 11. 
	Zhu teaches the limitations not expressly further disclosed by Gu, namely: 
	wherein the road image is an image labeled with a time stamp and acquired by image acquisition devices (Fig 4, para [0048], para [0049]); 
	wherein four image acquisition devices are disposed on left and right sides of a target vehicle, respectively, and orientations of the image acquisition devices are perpendicular to a travelling direction of the target vehicle (para [0048]); 
	wherein the instructions are executed by the at least one processor to enable the at least one processor further to respectively fit the pixels in the road images collected by the image acquisition devices disposed on the left and right sides of the target vehicle according to the time stamp to obtain the lane line (para [0045]).
	See claim 6 for a statement of an obviousness rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/TODD MELTON/Primary Examiner, Art Unit 3669